Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 		Claims 1 and 7-8 have been amended to the current set of Claims filed on 	08/10/2022.
3.		Applicant’s 35 U.S.C. § 101 rejections arguments regarding Claims 1-8, see Pages 7-8 filed 08/10/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 101 rejections for Claims 1-8 are withdrawn. 
4.		Claims 1-8 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 08/10/2022.

Continued Examination under 37 CFR 1.114
5.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 08/10/2022 has been entered.

Foreign Priority
6.		Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which 	papers have been placed of record in the file. 

Examiner’s Amendment
7.		An examiner’s amendment to the record appears below. Should the changes and/or 	additions be unacceptable to applicant, an amendment may be 	filed as provided by 37 CFR 	1.312. To ensure consideration of such an amendment, it MUST be submitted no later than 	the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Attorney 	Raphael A. Valencia, Reg #43,216 on 08/16/2022.

Listing of Claims:
	In the latest listing of claims dated 08/10/2022,
		Please amend Claims 1 and 7-8 as follows: 
	1. (Currently amended) An information processing apparatus for repeatedly obtaining a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduling problem, comprising:
			a memory;
		an Ising-machine-based metaheuristic calculation circuit that is dedicated hardware specifically configured to perform, by using an Ising machine, a metaheuristic algorithm by metaheuristically scheduling tasks to obtain [[ the approximate solution that is either the [[constraint violating solution or the constraint satisfying solution, while ensuring that a finish time of any given task be no later than an end time of a target optimization period; and
	a processor coupled to the memory and configured to perform:
	finding a division point that divides an interval between a first finish time that is equal to a finish time of a latest version of the constraint violating solution and a second finish time that is equal to a finish time of a latest version of the constraint satisfying solution;
	setting, in the metaheuristic calculation circuit, the end time of the target optimization period at the division point;  
	causing the metaheuristic calculation circuit to perform the metaheuristic algorithm to obtain the approximate solution;
	detecting a first event in which the approximate solution violates the constraint;
	detecting a second event in which the approximate solution satisfies the constraint;
	updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic calculation circuit; and
	updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting the operating conditions of the metaheuristic calculation circuit, 
	the approximate solution is repeatedly obtained by the metaheuristic calculation circuit while updating the first finish time and the second finish time.

	2. (Original) The information processing apparatus as claimed in claim 1 wherein an initial value of the first finish time is a finish time of a solution that violates the constraint and that is obtained by a deterministic algorithm rather than by the metaheuristic algorithm.

	3. (Original) The information processing apparatus as claimed in claim 1, wherein the end time of the target optimization period is set at a point in time at which an interval between the first finish time and the second finish time is divided with a predetermined ratio.

	4. (Original) The information processing apparatus as claimed in claim 1, wherein the end time of a target optimization period is set at a point in time at which an interval between the first finish time and the second finish time is divided with a ratio corresponding to an amount of constraint violation of the latest version of the constraint violating solution and an amount of constraint conformity margin of the latest version of the constraint satisfying solution.

	5. (Previously presented) The information processing apparatus as claimed in claim 1, wherein the metaheuristic algorithm is performed to minimize an objective function that includes a plurality of constraint conditions, and the detecting the first event detects that the approximate solution satisfying one or more predetermined constraint conditions among the plurality of constraint conditions is the constraint satisfying solution, and the detecting the second event detects that the approximate solution not satisfying the one or more predetermined constraint conditions is the constraint violating solution. 

	6. (Original) The information processing apparatus as claimed in claim 1, wherein the metaheuristic algorithm is performed to minimize an objective function that includes a plurality of constraint conditions, and the objective function includes no term that evaluates a project completion time in the resource-constrained project scheduling problem.

	7. (Currently amended) A method of utilizing an Ising-machine-based metaheuristic calculation circuit and a processor for repeatedly obtaining a constraint violating solution, a constraint satisfying solution, and an approximate solution with respect to a resource-constrained project scheduling problem,  the method comprising:
	the metaheuristic calculation circuit being dedicated hardware specifically configured to perform, by using an Ising machine, a metaheuristic algorithm by metaheuristically scheduling tasks to obtain the approximate solution that is either the constraint violating solution or the constraint satisfying solution, while ensuring that a finish time of any given task be no later than an end time of a target optimization period;
	finding, by the processor, a division point that divides an interval between a first finish time that is a finish time of a latest version of the constraint violating solution and a second finish time that is a finish time of a latest version of the constraint satisfying solution; 
	setting, by the processor, the end time of the target optimization period at the division point in the metaheuristic calculation circuit;
	performing, the metaheuristic calculation circuit, the metaheuristic algorithm to obtain the approximate solution;
	detecting, by the processor, a first event in which the approximate solution violates the constraint; 
	detecting, by the processor, a second event in which the approximate solution satisfies the constraint; 
	updating, by the processor, the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic calculation circuit;
	updating, by the processor, the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting the operating conditions of the metaheuristic calculation circuit; and 
	repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value.

	8. (Currently amended) A non-transitory recording medium having a program embodied therein for causing an Ising-machine-based metaheuristic calculation circuit and a processor to perform a method to repeatedly obtain a constraint violating solution, a constraint satisfying solution, and an approximate solution with respect to a resource-constrained project scheduling problem,  the program causing:
	the metaheuristic calculation circuit being dedicated hardware specifically configured to perform, by using an Ising machine, a metaheuristic algorithm by metaheuristically scheduling tasks to obtain the approximate solution that is either the constraint violating solution or the constraint satisfying solution, while ensuring that a finish time of any given task be no later than an end time of a target optimization period;
		the processor to find a division point that divides an interval between a first finish time that is a finish time of a latest version of the constraint violating solution and a second finish time that is a finish time of a latest version of the constraint satisfying solution; 			
the processor to set, in the metaheuristic calculation circuit, the end time of the target optimization period at the division point; 
		the metaheuristic calculation circuit to perform the metaheuristic algorithm to obtain the approximate solution;
		the processor to detect a first event in which the approximate solution violates the constraint;
the processor to detect a second event in which the approximate solution satisfies the constraint; 
the processor to update the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic calculation circuit; 
the processor to update the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting the operating conditions of the metaheuristic calculation circuit; and 
the metaheuristic calculation circuit and the processor to repeatedly perform a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value.

Title of Specification:
		In the latest listing of the title of the specification, please amend the title as follows: 
[[

		Please amend title of the specification to as follows: 
Optimization Method and Apparatus for Minimizing the Makespan Using an Ising Machine

Reasons for Allowance
8.		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1-8 is withdrawn since the claims do not recite a judicial exception under step 2a prong one according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
		With the current amendments filed, Applicant amended Independent Claims 1 and 7-8 	primarily with:
		“an Ising-machine based metaheuristic calculation circuit that is dedicated hardware 
	specifically configured to perform, by using an Ising machine, a metaheuristic algorithm by 
	metaheuristically scheduling tasks to obtain the approximate solution that is either 
	the constraint violating solution or the constraint satisfying solution, while ensuring 
	that a finish time of any given task be no later than an end time of a target optimization period”
		Examiner notes that Claims 1-8 are patent eligible over step 2a prong one due to these 	limitations cannot practically be performed in the human mind since they require a 	physical “Ising machine” performing these steps in order to metaheuristically schedule tasks 	to obtain an approximate solution that is either the constraint violating solution or the 	constraint satisfying solution, while ensuring that a finish time 	of any given task be no later 	than an end time of a target optimization period.
		Additionally and/or alternatively, Examiner considers that the additional elements of 
	“Ising-machine-based metaheuristic calculation circuit”, “Ising machine”, “the metaheuristic 	algorithm” and “processor” in conjunction with the claim limitations integrate the recited judicial 	exceptions into a practical application for Claims 1-8.
		The Ising-machine-based metaheuristic calculation circuit is dedicated hardware 	designed to perform using an Ising machine coupled with a metaheuristic algorithm 	metaheuristically schedules tasks to obtain an approximate solution that is either the constraint 	violating solution or the constraint satisfying solution, while ensuring that a finish time of any 	given task be later than an end time of the target optimization period.
		This is in order for the processor to control such a particular machine in a particular 	manner suitable for having such a particular metaheuristic algorithm obtain an approximate 	solution of a makespan minimization problem.
		Therefore, the claim limitations for Claims 1-8 are indicative of integration into a practical 	application by improvements to the functioning of a computer, or to any other technology or 	technical field (see MPEP 2106.05 (a)). Additionally and/or alternatively, Claims 1-8 apply or use 	the judicial exception in some meaningful way beyond generally linking the use of the judicial 	exception to a particular technological environment, such that the claim as a whole is more than 	drafting effort designed to monopolize the exception (see MPEP 2106.05 (e)).
		Therefore, Claims 1-8 should be patent eligible over 2a prong 2 via the 35 U.S.C. 101 	analysis.

9.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/           		Patent Examiner, Art Unit 3623                                                                                                                                                                                             

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683